DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5, 8-9, 11-13, and 15-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 20080141459 A1 to Hamberg.
Re Claim 1, Hamberg teaches:
A patient support apparatus (at least Fig. 1 and [Abstract] “patient support apparatus”), comprising: 
a mattress having a head end (at least Fig. 1 and [0053] “A mattress 22”.); 
a frame configured to support the mattress, wherein the frame includes a head portion that extends beyond the head end of the mattress (at least Fig. 1 and [0053] “a frame 12”.), and wherein the head portion defines a recess (at least Fig. 1 and [0053] “a head end 152”.); and 
at least one handle assembly pivotally coupled to the head portion (at least Fig. 1 and [0058] “handles 50”.), wherein the at least one handle assembly includes: 
an elongate member coupled to the head portion proximate the recess (at least Figs. 1-5 and [0059] “Handle 50 includes a bent tube 60, part of which comprises gripping portion 48 and part of which comprises a generally vertical portion 6”.), wherein the elongate member is operable between a stowed position and a deployed position, and wherein the elongate member is disposed over the head portion when in the stowed position (at least Figs. 20-21 and [0037] “FIG. 20 is a perspective view, with portions broken away, of the push handle assembly of FIGS. 13-15 showing the push handle folded downwardly about a pivot pin to a stowed position after the push handle is first pulled upwardly”.); and 
a handle extending from a distal end of the elongate member, wherein the handle extends at an acute angle relative to a longitudinal axis of the elongate member (at least Fig. 1 and [0058] “handles 50”.).
Re Claim 2, Hamberg teaches:
The patient support apparatus of claim 1 (detailed with respect to claim 1), wherein the at least one handle assembly extends between the recess and the head end when in the stowed position (at least Figs. 20-21 and [0097] “To pivot the push handle 414 downwardly to an out-of-the-way stowed position, the push handle 414 is first pulled upwardly wherein the longitudinally-extending pin 484 slides within the elongated slots 490 in the lower portion 480 of the bent tube 500. The push handle 414 is then folded downwardly into an inwardly-facing clearance notch 494 formed in the upper portion 464 of the mounting tube 430 as shown, for example, in FIG. 20”.).
Re Claim 3, Hamberg teaches:
The patient support apparatus of claim 1 (detailed with respect to claim 1), wherein the at least one handle assembly includes a first handle assembly coupled to the head portion on a first side of the recess and a second handle assembly coupled to the head portion on a second side of the recess (at least Fig. 1 and [0058] “handles 50”.).
Re Claim 4, Hamberg teaches:
The patient support apparatus of claim 3 (detailed with respect to claim 3), wherein the elongate member of each of the first handle assembly and the second handle assembly pivots directly over the head portion (at least Figs. 20-21 and [0097] “To pivot the push handle 414 downwardly to an out-of-.
Re Claim 5, Hamberg teaches:
The patient support apparatus of claim 3 (detailed with respect to claim 3), wherein the handle of each of the first handle assembly and the second handle assembly includes controls to operate a motorized unit operably coupled with a drive system connected with the frame (at least Fig. 1 and [0061] “To propel apparatus in a forward direction (i.e., having the foot end of apparatus 10 leading the way), a user must press at least one of the two switches 44 extending from ends 46 of gripping portions 48 of push handles 50 while simultaneously applying sufficient pushing force to at least one of handles 50 to cause the associated lever 64 to turn switch 52 to the respective on position. If all other necessary conditions are met, as determined by controller 30, then controller 30 will apply power to motor 42 to rotate wheel 26”.).
Re Claim 8, Hamberg teaches:
A patient support apparatus (at least Fig. 1 and [Abstract] “patient support apparatus”), comprising: 
a mattress having a head end (at least Fig. 1 and [0053] “A mattress 22”.); 
a frame configured to support the mattress, wherein the frame includes a head portion that extends beyond the head end of the mattress (at least Fig. 1 and [0053] “a frame 12”.), wherein the head portion of the frame defines a recess (at least Fig. 1 and [0053] “a head end 152”.), and wherein opposing sidewalls of the recess each extend at an oblique angle from a rear wall of the recess (at least Fig. 9 with Examiner’s labeling below and [0053] “lower frame 16”.); 
a first handle assembly pivotally coupled to a first side of the head portion (at least Fig. 1 and [0058] “handles 50”.); and 
a second handle assembly pivotally coupled to a second side of the head portion, wherein each of the first handle assembly and the second handle assembly are operable between a stowed position and a deployed position (at least Figs. 20-21 and [0097] “To pivot the push handle 414 downwardly to an out-of-the-way stowed position, the push handle 414 is first pulled upwardly wherein the longitudinally-extending pin 484 slides within the elongated slots 490 in the lower portion 480 of the bent tube 500. The push handle 414 is then folded downwardly into an inwardly-facing clearance notch 494 formed in the upper portion 464 of the mounting tube 430 as shown, for example, in FIG. 20”.).

    PNG
    media_image1.png
    542
    774
    media_image1.png
    Greyscale

Re Claim 9, Hamberg teaches:
The patient support apparatus of claim 8 (detailed with respect to claim 8), wherein each of the first handle assembly and the second handle assembly includes an elongate member and a handle, and wherein the handle extends at an acute angle relative to a longitudinal axis of the elongate member, respectively (at least Figs. 1-5 and [0059] “Handle 50 includes a bent tube 60, part of which comprises gripping portion 48 and part of which comprises a generally vertical portion 6”.).
Re Claim 11, Hamberg teaches:
The patient support apparatus of claim 8 (detailed with respect to claim 8), wherein the recess is centrally located between side projections (at least Fig. 1 and [0053] “a head end 152” and at least Figs. 1 and 9 and [0053] “lower frame 16”.), and wherein the side projections each define an aperture configured to store removable medical supplies (It is noted that this claim limitation is a functional limitation and it has been held that “without reciting the particular structure, materials or steps that accomplish the function or achieve the result, all means or methods of resolving the problem may be encompassed by the claim” (MPEP 2173.05(g)).  In this case, Applicant has not indicated a specific structure and therefore at least Hamberg Fig. 1 with Examiner’s labeling, below, are configured to store removable medical supplies (such as gloves).).


    PNG
    media_image2.png
    507
    783
    media_image2.png
    Greyscale

Re Claim 12, Hamberg teaches:
The patient support apparatus of claim 8 (detailed with respect to claim 8), wherein each of the first handle assembly and the second handle assembly pivot directly over the head portion (at least Figs. 20-21 and [0097] “To pivot the push handle 414 downwardly to an out-of-the-way stowed position, the push handle 414 is first pulled upwardly wherein the longitudinally-extending pin 484 slides within the elongated slots 490 in the lower portion 480 of the bent tube 500. The push handle 414 is then folded downwardly into an inwardly-facing clearance notch 494 formed in the upper portion 464 of the mounting tube 430 as shown, for example, in FIG. 20”.).
Re Claim 13, Hamberg teaches:
The patient support apparatus of claim 8 (detailed with respect to claim 8), wherein each of the first handle assembly and the second handle assembly extend between the rear wall of the recess and the head end of the mattress when in the stowed position (at least Figs. 20-21 and [0037] “FIG. 20 is a perspective view, with portions broken away, of the push handle assembly of FIGS. 13-15 showing the push handle folded downwardly about a pivot pin to a stowed position after the push handle is first pulled upwardly”.).
Re Claim 15, Hamberg teaches:
A bed (at least Fig. 1 and [Abstract] “patient support apparatus”), comprising: 
a frame configured to support a mattress (at least Fig. 1 and [0053] “a frame 12”.), wherein the frame includes a head portion configured to extend beyond an end of the mattress (at least Figs. 1 and 9 and [0053] “lower frame 16”.); and 
a handle assembly extending from the head portion (at least Fig. 1 and [0058] “handles 50”.), wherein the handle assembly includes: 
an elongate member having a base pivotally coupled with the head portion (at least Figs. 1-5 and [0059] “Handle 50 includes a bent tube 60, part of which comprises gripping portion 48 and part of , wherein the elongate member is operable between a stowed position and a deployed position (at least Figs. 20-21 and [0037] “FIG. 20 is a perspective view, with portions broken away, of the push handle assembly of FIGS. 13-15 showing the push handle folded downwardly about a pivot pin to a stowed position after the push handle is first pulled upwardly”.); and 
a handle extending from a distal end of the elongate member, wherein the handle extends from the distal end at an acute angle relative to a longitudinal axis of the elongate member (at least Fig. 1 and [0058] “handles 50”.).
Re Claim 16, Hamberg teaches:
The bed of claim 15 (detailed with respect to claim 15), wherein the head portion defines a centrally located recess (at least Figs. 1 and 9 and [0053] “lower frame 16”.).
Re Claim 17, Hamberg teaches:
The bed of claim 16 (detailed with respect to claim 16), wherein the recess is defined by a rear wall and opposing sidewalls, and wherein the opposing sidewalls each extend at an oblique angle from the rear wall (at least Fig. 9 with Examiner’s labeling below and [0053] “lower frame 16”.).

    PNG
    media_image1.png
    542
    774
    media_image1.png
    Greyscale

Re Claim 18, Hamberg teaches:
The bed of claim 16 (detailed with respect to claim 16), wherein the elongate member and the handle extend over the head portion of the frame between the recess and the end of the mattress when in the stowed position (at least Figs. 20 and 36).
Re Claim 19, Hamberg teaches:
The bed of claim 15 (detailed with respect to claim 15), wherein the elongate member pivots directly over the head portion (at least Figs. 20-21 and [0037] “FIG. 20 is a perspective view, with portions broken away, of the push handle assembly of FIGS. 13-15 showing the push handle folded downwardly about a pivot pin to a stowed position after the push handle is first pulled upwardly”.).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6-7, 10, 14, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Hamberg.
Re Claim 6, Hamberg teaches:
The patient support apparatus of claim 1 (detailed with respect to claim 1), wherein the handle extends at the acute angle between 4 degrees and 16 degrees relative to the longitudinal axis of the elongate member (at least Figs. 37 and [0100] “these angles may be different”. In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a .
Re Claim 7, Hamberg teaches:
The patient support apparatus of claim 1 (detailed with respect to claim 1), wherein the elongate member extends over the head portion at an acute angle between 15 degrees and 25 degrees relative to an outer edge of the frame (at least Fig. 36 and [0100] “these angles may be different”. In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device (MPEP 2144.04.IV.A). In this case, the dimensions of the handles of Hamberg are already close to the claimed values and paragraph [100] states the angles may be different. A person having ordinary skill in the art would recognize that the handles of Hamberg modified to be arranged at the claimed angles would not change the performance of the handles of Hamberg and would therefore be obvious.).
Re Claim 10, Hamberg teaches:
The patient support apparatus of claim 9 (detailed with respect to claim 9), wherein the acute angle is between 4 degrees and 16 degrees relative to the longitudinal axis of the elongate member, respectively (at least Fig. 37 and [0100] “these angles may be different”. In Gardner v. TEC Syst., Inc., 725 .
Re Claim 14, Hamberg teaches:
The support apparatus of claim 8 (detailed with respect to claim 8), wherein each of the first handle assembly and the second handle assembly extends over the head portion at an acute angle between 15 degrees and 25 degrees relative to an outer edge of the frame when in the stowed position (at least Figs. 20 and 36 and [0100] “these angles may be different”. In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device (MPEP 2144.04.IV.A). In this case, the dimensions of the handles of Hamberg are already close to the claimed values and paragraph [100] states the angles may be different. A person having ordinary skill in the art would recognize that the handles of Hamberg modified to be arranged at the claimed angles would not change the performance of the handles of Hamberg and would therefore be obvious.).

Re Claim 20, Hamberg teaches:
The bed of claim 15 (detailed with respect to claim 15), wherein the handle assembly extends at an angle between 15 degrees and 25 degrees relative to an outer edge of the frame when in the stowed position (at least Fig. 36 and [0100] “these angles may be different”. In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device (MPEP 2144.04.IV.A). In this case, the dimensions of the handles of Hamberg are already close to the claimed values and paragraph [100] states the angles may be different. A person having ordinary skill in the art would recognize that the handles of Hamberg modified to be arranged at the claimed angles would not change the performance of the handles of Hamberg and would therefore be obvious.).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEORGE SUN whose telephone number is (571)270-7221.  The examiner can normally be reached on M-F 7:00am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Cuomo can be reached on (571) 272-6856.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/GEORGE SUN/
Examiner, Art Unit 3673
/NICHOLAS F POLITO/Primary Examiner, Art Unit 3619                                                                                                                                                                                                        8/13/2021